Order entered August 22, 2019




                                         In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                   No. 05-19-00723-CV

           MICHAEL AMEND AND LOWE’S COMPANIES, INC., Appellants

                                           V.

                      J.C. PENNEY CORPORATION, INC., Appellee

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-00257-2019

                                        ORDER
       Before the Court is appellee’s August 20, 2019 unopposed motion for a seven-day

extension of time to file its brief. We GRANT the motion and ORDER the brief be filed no

later than September 3, 2019.


                                                  /s/   ROBERT D. BURNS, III
                                                        CHIEF JUSTICE